Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks filed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corini (US PG Patent No. 3733836), hereinafter referred to as Corini and further in view of Lilke (US PG Pub 20080163628), hereinafter referred to as Lilke.

With respect to claim 1, Corini teaches a mobile refreshment cart (Figures 1-4), comprising: a chamber (upper section of the figures between 25 and 28 where air circulates);
e thermally conductive plate (the thermoelectric device is for providing cooling (Column 3, lines 18-22), a fan configured to urge an air flow over a portion of the thermoelectric cooler and to an environment surrounding the mobile refreshment cart, such that the air flow extracts the heat from the portion of the thermoelectric cooler and expels the heat to the environment (fan 54 aids in the dissipation of heat and blows it across the fins of the thermoelectric device and via 68 removes heat from the system to the external environment, Column 3, lines 18-35, see Figure 2).

Corini does not explicitly teach the refreshment chamber is configured to contain refreshment containers therein.  

Lilke teaches that a cabinet which is cooled using a thermoelectric device (paragraph 14) (Figure 2) can be configured to receive refreshment containers (paragraph 63).

Therefore it would have been obvious to have utilized the cart of Corini as modified (which is known for providing cooling) to have cooled wine bottles (which can be considered refreshment containers) based on the teaching of Lilke in the upper chamber (where the air flow is between 25 and 37) since it has been shown that combining prior art elements to yield predictable results is obvious whereby as it is known to utilize cooling cabinets for wine bottles it would have been obvious for that to have utilized the device of Corini in that way as it is a known thing suitable for cooling in a cooling cabinet.  Thus the upper chamber


With respect to claim 2, Corini as modified teaches comprising a container in which the refreshment chamber, the thermally conductive plate, the thermoelectric cooler, and the fan are disposed, wherein the container comprises a container dividing wall disposed adjacent to the second surface of the thermally conductive plate (the overall cart structure above 17 up to the doors 25 including the shell 12 forms the overall container which all of the components are with a container dividing wall formed by insulating material 18, Column 2, lines 22-35, such wall can be seen to be adjacent the second surface).

With respect to claim 5, Corini as modified teaches wherein the portion of the thermoelectric cooler comprises fins disposed between the fan and the second surface of the thermally conductive plate (finned heat sink 54 is between the fan and the thermoelectric cooler, Column 3, lines 15-25).

With respect to claim 6, Corini as modified teaches comprising a Venturi box in which the portion of the thermoelectric cooler and the fan are disposed, wherein the Venturi box is configured to define a fluid passageway through which the fan urges the air flow over the portion of the thermoelectric cooler and to the environment (the lower portion of the device between the bottom of 16 and the walls which allow flow out is the Venturi box which has the passageway which drives the air flow of the fan and houses the fan portion of the thermoelectric cooler).

With respect to claim 11, Corini as modified teaches wherein the thermally conductive plate comprises extensions extending from the first surface and defining receptacles configured to receive individual refreshment containers therein (finned heat transfer means 35, Column 2, lines 50-55, while not designed for such a configuration, would have spaces between each fin which would allow refreshment containers to be received between).

With respect to claim 12, Corini as modified teaches the thermally conductive plate comprises an aluminum material (they are aluminum blocks) but does not specifically teach the aluminum is an alloy.



With respect to claim 13, Corini as modified teaches a frame mounted on a wheel set configured to enable movement of the mobile refreshment cart (base 13 with wheels 15, Column 2, lines 26-27).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corini/Lilke and further in view of Steffensen (US PG Pub 20080016881), hereinafter referred to as Steffensen.

With respect to claim 7, Corini as modified teaches an additional thermoelectric cooler coupled to, and directly contacting, the second surface of a thermally conductive plate, wherein the additional thermoelectric cooler is configured to extract the heat from the refreshment chamber through the thermally conductive plate (thermoelectric cooler 43 which has its own plate 38 does the same job as 42 and is in the same configuration), and the fan configured to urge additional air flow over an additional portion of the additional thermoelectric cooler and to the environment, such that the additional air flow extracts heat from the additional portion of the thermoelectric cooler and expels heat to the environment (as seen in Figure 2, the fan interacts with and would provide the same cooling and removal of heat from the system on 43 as 42).

Corini as modified does not teach wherein the additional thermoelectric cooler is against the second surface of the thermally conductive plate as the first thermoelectric cooler.

Steffensen teaches that multiple thermoelectric coolers (Figure 1A, Peltier chips 102) can be mounted to a single plate to provide cooling together (Figure 1, 100) (paragraph 17).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Steffensen provided a single aluminum block in Corini cooled by both the thermoelectric coolers since it has been shown that combining prior art elements to yield predictable results is obvious whereby as both the configuration of having separate blocks cooled by separate thermoelectric coolers and a single plate cooled by multiple thermoelectric coolers are known it would have been obvious to have only utilized a single block which extends across Corini and is cooled by both thermoelectric coolers.  This could provide a more uniform cooling in the upper chamber as the cooling would not just be provided from each side but across the entire base of the device.

Corini as modified does not teach an additional fan dedicated to the additional thermoelectric cooler.

Steffensen teaches that when multiple cooling devices (102) are used there are also multiple fans (107) (paragraph 22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Steffensen to have provided two fans as opposed to the one in Corini since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing additional fans would increase the cooling capacity of the thermoelectric coolers by increasing the overall air flow.  Further, although not used here, using a second fan could also be considered an obvious duplication of parts.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corini/Lilke/Steffensen and further in view of Kanagaki (US PG Pub 20090320516), hereinafter referred to as Kanagaki.



Corini does not teach wherein an inverter is disposed within the gap, wherein the inverter is configured to receive an alternating current, to convert the alternating current to a direct current, and to provide the direct current to the thermoelectric cooler and the additional thermoelectric cooler.

Kanagaki teaches that an inverter (60) can be placed between two separate cooling and heating modules (32/34) (paragraph 13) which is attached to a power line and allows the charging of a battery (paragraph 19).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kanagaki placed the inverter between the two thermoelectric coolers of Corini and provided it with the ability to also charge the battery used to provide DC power to the thermoelectric coolers (and thus the inverter would ultimately provide said power) since it has been shown to be obvious to a person having ordinary skill in the art at the time the invention was filed to combine prior art elements whereby the placement of the inverter would be obvious based on the teaching of Kanagaki as between two separate cooling modules is a known location for placement.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corini/Lilke/Steffensen/Kanagaki . Claims (s) 9 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Corini in view et al. (US 3733836 A), modified by Lilke et al. (US 20080163628 Al), modified by HSU et al. (US 20060174634 Al) and modified by of Kanagaki et al. (US 20090320516 Al) in view of Giles et al. (US 6732533).

With respect to claim 9, Corini a thermostat (140) is configured to monitor a temperature of the container, but fails to teach wherein the thermometer is configured to monitor the temperature of the 

Giles teaches that a thermostat can be attached to a thermoelectric module to monitor the temperature of each side so as to achieve a desired temperature (Column 3, lines 58-62).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Giles to have provided thermostats to teach thermoelectric cooler of Corini since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the thermostats would allow for the thermoelectric coolers to be more accurately be able to provide the cooling or heating necessary.

With respect to claim 10, Corini as modified does not teach wherein the inverter is configured to receive a data feedback from the thermostat and the additional thermostat and wherein the inverter  configured to modulate a power input to the fan and the additional fan.

Examiner takes official notice that as the inverter is also being used to control the power to the fan, that it would have been old and well known to connect it to the thermostats so that in a condition when the thermoelectric coolers were either too hot or too cold, the respective fans power would be regulated to ensure the proper amount of airflow was provided to each thermoelectric cooler to remove as much or as little heat as desired.  Applicant has traversed this official notice.  In response examiner presents Ohnishi et al. (US PG Pub 20160363361) which teaches that a cooling fan can be controlled by an inverter via a thermostat to regulate the operation of the fan, variable speed control can be provided by input from a thermistor (paragraph 9, 13).

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive in regards to claim 1 and its dependent claims, except those discussed below. 

Applicant’s arguments, presented pages 8-10 are drawn to the interview of 10/26/21 and were addressed at that time, and are further addressed in applicant’s remarks which examiner will address in that section as they are the same arguments in each area.

The rejections under 35 USC 112(b) are withdrawn in view of the amendments and arguments.

Applicant argues page 14-15 that “Corini’s aluminum block does not include a surface ‘defining an interior of refreshment chamber’” because “Corini teaches an inner liner forming the container portion” and that Corini teaches “convective heat transfer to cool an interior of the container” where as the independent claim is drawn to conductive heat transfer.  This is not persuasive.

There can be multiple surfaces defining an interior of the refreshment chamber.  The very bottom surface of the chamber is the top of the conductive plate and the liner forms another surface of said chamber. The method of heat transfer does not render the claims any less allowable.  While convective heat transfer is occurring in Corini the heat is dissipated via conductive heat transfer between the aluminum block and the thermoelectric elements.

Applicants remaining arguments to the dependent claims of claim 1 are moot either because the rejection has been withdrawn or applicant has made no additional argument in regards to the prior art beyond that of claim 1.  In regards to claim 10, the official notice traversal has been addressed in the rejection.

Applicant’s remaining arguments in regards to claims 3, 25, 14 and those claims which depend upon 14 are considered persuasive and those claims are considered allowable at this time.

Allowable Subject Matter


Claims 3 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763